Citation Nr: 0525786	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-06 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to service connection for cardiovascular 
disorder, to include hypertension, cardiomyopathy, and 
congestive heart failure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran, who had active service from February 
1971 to December 1974, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
Specifically, the Board obtained a medical opinion in May 
2005, and the veteran submitted a lay statement directly to 
the Board in June 2005.  The veteran's representative 
subsequently submitted a waiver of the RO's initial 
consideration of the evidence.  With respect to the submitted 
lay statement, the Board notes that the author of the lay 
statement indicates that he knew that the veteran was exposed 
to Agent Orange in service.  It is not clear from the record 
as to what disability the veteran is claiming is due to Agent 
Orange exposure.  As the RO has not considered a claim for 
service connection for a disability, not yet specified, due 
to exposure to Agent Orange, the Board refers this matter to 
the RO for any appropriate clarification and development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A cardiovascular disorder did not manifest during service 
and has not been shown to be causally or etiologically 
related to service.




CONCLUSION OF LAW

A cardiovascular disorder to include hypertension, 
cardiomyopathy, and congestive heart failure was not incurred 
in or aggravated by active service and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
September 2002 rating decision as well as the February 2003 
Statement of the Case and the March 2004 Supplemental 
Statement of the Case issued in connection with this claim 
have notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, letters were sent to the veteran in 
August 2002, November 2002, and August 2003 that specifically 
informed him of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) those letters have 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  A medical opinion was also obtained in connection 
with his claim for service connection for cardiovascular 
disease.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
February 1971 to December 1974.

Service medical records indicate that the veteran was 
afforded an enlistment examination in February 1971 during 
which a clinical evaluation of his heart and vascular system 
was normal and his blood pressure was listed as 110/80.  He 
denied having a medical history of high blood pressure, 
palpitation or pounding heart, or pain or pressure in his 
chest.  The veteran later had an evaluation of his asthma in 
May 1974 during which a physical examination found his heart 
to have a normal sinus rhythm and a grade 1/6 midsystolic 
murmur in the third left intercostals space.  A chest x-ray 
was within normal limits, and his blood pressure was recorded 
as 108/60, but an electrocardiogram revealed a left axis 
deviation.  The veteran subsequently sought treatment for 
back pain in August 1974 at which time his blood pressure was 
recorded as 130/96.  He was thereafter provided a separation 
examination in November 1974 during which no clinical 
abnormalities of his heart or vascular system was noted.  His 
blood pressure was listed as 126/78, and he denied having a 
medical history of high blood pressure, heart trouble, 
palpitation or pounding heart, or pain or pressure in his 
chest.

Private medical records dated from November 1987 to February 
1993 document the veteran's systolic blood pressure as 
ranging between 110 and 170 and his diastolic blood pressure 
ranging between 70 and 102.  He was diagnosed with 
hypertension in April 1993.  

Private medical records dated in December 1992 indicate that 
the veteran was hospitalized with chest pain of an uncertain 
etiology, vertigo, and hypertension.  He denied having any 
past history of cardiac problems, but he did report having a 
medical history of hypertension.  He also had a family 
history of diabetes, hypertension, and heart disease.  
Following a physical examination, the treating physician 
listed his impression as atypical chest pain and 
hypertension.  It was also noted that left ventricular 
hypertrophy had to be ruled out.   An echocardiogram was 
performed, which revealed normal chamber dimension, normal 
left ventricular motion with an ejection fraction of 
approximately 60 percent, and normal valvular function, and 
it was noted that he had borderline left ventricular 
hypertrophy.  A stress thallium cardiac examination was also 
performed, which was negative for evidence of ischemia or 
infarction.  The veteran was discharged one day later with a 
diagnosis of acute labyrinthitis with associated cardiac 
arrhythmia.

Private medical records dated from January 1995 to December 
1996 indicate that a chest x-ray was obtained in January 
1995, which did not reveal any active disease, and his 
cardiovascular status was noted as unremarkable.  The veteran 
later sought treatment for chest pain in March 1995.

Private medical records dated from October 2000 to December 
2001 document the veteran's treatment for various disorders, 
including mild congestive heart failure, hypertension, 
cardiomegaly, left ventricular dysfunction, and dilated 
cardiomyopathy.  The treatment records also indicate that his 
systolic blood pressure ranged between 102 and 156 and that 
his diastolic blood pressure was recorded as being between 68 
and 108.  In August 2001, it was noted that the onset of the 
veteran's cardiomyopathy, hypertension, and congestive heart 
failure was October 2000.  The treating physician also opined 
later that month that the veteran's dilated cardiomyopathy 
was most likely from a prior viral myocarditis.  A heart 
catheterization was later performed in September 2001, which 
found him to have dilated cardiomyopathy, but there was no 
significant coronary artery disease.  He was assessed as 
having severe dilated cardiomyopathy with ejection fracture 
of 16 to 20 percent as well as severe left ventricular 
dysfunction and generalized hypokinesis.  It was noted in 
October 2001 that he was diagnosed with hypertension in 1995.

Private medical records dated from October 2000 to January 
2002 indicate that the veteran was diagnosed with 
hypertension in 1995 and that his diagnosis of cardiomyopathy 
had an onset date in August 2001.  It was also noted that the 
veteran had been treated for cardiomegaly and severe diffuse 
hypokenesis with large inferior wall defect during that time 
period.

Private medical records dated in September 2001 document the 
veteran as being admitted for an elective cardiac 
catheterization with possible cardiopulmonary angioplasty.  
It was noted that his past medical history was significant 
for hypertension since 1995, but that there was no history of 
myocardial infarction, cardiovascular disease, or 
hyperlipidemia.  The treating physician listed his impression 
as normal coronary arteries, dilated left ventricle with a 
severe left ventricular dysfunction, moderate pulmonary 
hypertension, increased left ventricular end diastolic 
pressure, and mild mitral regurgitation.

In January 2002, a clinical review was conducted for 
insurance purposes.  It was noted that the veteran had had 
hypertension since 1995 and that the reported onset date for 
the veteran's cardiomyopathy was August 2001.  

In his November 2002 Notice of Disagreement, the veteran 
claimed that three incidents occurred during his military 
service that made him aware of his hypertension even though 
he was never treated for the disorder.  In this regard, he 
stated that he sought treatment on three occasions during his 
military service and was told each time that his blood was 
pressure was abnormally high.  

A medical opinion was obtained in March 2005 in which the 
examiner indicated that he had reviewed the veteran's medical 
records.  He noted that the veteran did not appear to have 
clinically significant hypertension in 1974.  He did observe 
that that there was a single reading of 130/96, but stated 
that there were multiple readings in 1974 that did not 
indicate hypertension that would require treatment.  Instead, 
the examiner commented that the veteran appeared to have 
significant hypertension in December 1992.  Based on those 
findings, the examiner opined that it was very likely that 
the veteran developed significant hypertension after November 
1974 and before December 1992.  

With respect to the veteran's idiopathic dilated 
cardiomyopathy, the March 2005 examiner noted that the 
echocardiogram performed in December 1992 showed a normal 
ejection fraction, normal valvular function, normal chamber 
dimensions, and wall motion with borderline left ventricular 
hypertrophy.  He also observed that the August 2001 
echocardiogram revealed that all cardiac chambers were 
dilated and that the left ventricle had severe generalized 
hypokinesis with a decreased ejection fraction.  There was 
mild to moderate mitral and tricuspid insufficiency, but the 
aortic, tricuspid, and mitral valves were free of significant 
stenosis.   As such, the examiner opined that the dilated 
cardiomyopathy developed after December 1992 and before 
August 2001.  

The March 2005 examiner further commented that the December 
2002 echocardiogram finding of a normal ejection fraction and 
normal valvular function suggested that the previously 
documented systolic murmur in 1974 was not of significance.  
In this regard, he explained that if the murmur had 
represented a valvular disease that could have resulted in 
the cardiomyopathy, such a disease would have been identified 
in the echocardiogram in 1992.  He also commented that the 
in-service electrocardiogram finding of left axis deviation 
was not an abnormal finding by itself, as it can actually be 
found in normal hearts.  He stated that the fact that the 
patient had borderline left ventricular hypertrophy on the 
1992 echocardiogram may or may not be related to the left 
axis deviation.  Nevertheless, he further opined that the 
left axis deviation in the setting of normal left ventricular 
function by the echocardiogram in 1992 does not suggest 
dilated cardiomyopathy at that time.  The examiner opined 
that the etiology of the dilated cardiomyopathy was not 
secondary to coronary artery disease, hypertension, or 
valvular disease.  


Law and Analysis

The veteran contends that he is entitled to service 
connection for a cardiovascular disorder, to include 
hypertension, cardiomyopathy, and congestive heart failure.  
More specifically, he claims that he has a current 
cardiovascular disorder that is etiologically related to his 
military service.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may also be granted for certain 
chronic diseases, such as cardiovascular-renal disease, when 
such diseases are manifested to a compensable degree within 
one year of separation from service. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  In order to establish 
service connection, a claimant must generally submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations set forth above, the Board is of the opinion that 
the veteran is not entitled to service connection for a 
cardiovascular disorder.  

The Board does acknowledge that the veteran's service medical 
records noted him as having a grade 1/6 midsystolic murmur in 
the third left intercostal space as well as left axis 
deviation in May 1974 and that his blood pressure was listed 
as 130/96 in August 1974.  However, no diagnosis of a 
cardiovascular disorder was rendered on either occasion, and 
his elevated blood pressure in August 1974 was simply a one-
time reading.  Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic.  See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).   Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 
7101, Note 1 (2004).  In addition, the March 2005 examiner 
commented that the veteran did not appear to have clinically 
significant hypertension in 1974 and noted that the in-
service electrocardiogram finding of left axis deviation was 
not an abnormal finding by itself, as it can actually be 
found in normal hearts.  The examiner further stated that the 
December 2002 echocardiogram finding of a normal ejection 
fraction and normal valvular function suggested that the 
previously documented systolic murmur in 1974 was not 
significant.  

The Board also observes that the veteran's service medical 
records are negative as to any complaints, treatment, or 
diagnosis of a cardiovascular disorder for the remainder of 
his period of service.  In fact, his November 1974 separation 
examination found his heart and vascular system to be normal, 
and his blood pressure was listed as 126/78.  He denied 
having a medical history of high blood pressure, heart 
trouble, palpitation or pounding heart, or pain or pressure 
in his chest.  Significantly, the March 2005 examiner opined 
that it was very likely that the veteran developed 
significant hypertension after November 1974 and before 1992 
and also commented that his idiopathic dilated cardiomyopathy 
developed between December 1992 and August 2001.  Further, 
the Board notes that the veteran did not seek treatment for a 
cardiovascular disorder for many years following his 
separation from service.  Therefore, the Board finds that a 
cardiovascular disorder did not manifest during the veteran's 
period of service or within one year thereafter.  

In addition to the lack of evidence establishing that a 
cardiovascular disorder manifested during service or within 
close proximity thereto, no physician has linked any current 
cardiovascular disorder to any disease or symptomatology that 
occurred during active service.  The record shows that there 
were no complaints, treatment, or diagnosis of a 
cardiovascular disorder for many years following the 
veteran's separation from service.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current cardiovascular disorder to a disease or 
symptomatology in service.  Significantly, the March 2005 
examiner stated that if the murmur detected in 1974 had 
represented a valvular disease that could have resulted in 
the cardiomyopathy, such a disease would have been identified 
in the echocardiogram in 1992.  As such, the examiner did not 
consider the murmur to be of significance.  He also indicated 
that the fact that the patient had borderline left 
ventricular hypertrophy on the 1992 echocardiogram may or may 
not be related to the left axis deviation, but further opined 
that the left axis deviation in the setting of normal left 
ventricular function by the echocardiogram in 1992 did not 
suggest dilated cardiomyopathy at that time.  The examiner 
opined that the etiology of the dilated cardiomyopathy was 
not secondary to coronary artery disease, hypertension, or 
valvular disease.  Therefore, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a cardiovascular disorder, to include 
hypertension, cardiomyopathy, and congestive heart failure.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a cardiovascular disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that he currently has a cardiovascular disorder that 
is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or aggravation and absent a professional 
medical opinion linking the veteran's disorder to service, 
service connection cannot be granted. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for a cardiovascular disorder, to include 
hypertension, cardiomyopathy, and congestive heart failure, 
is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


